729 So. 2d 541 (1999)
Alonzo MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-167.
District Court of Appeal of Florida, First District.
April 16, 1999.
Nancy A. Daniels, Public Defender, and Carl S. McGinnes, Assistant Public Defender, Tallahassee, Attorneys for Appellant.
Robert A. Butterworth, Attorney General, and Charmaine M. Millsaps, Assistant Attorney General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
This cause is before us on appeal from Appellant's convictions and sentences for burglary and four counts of robbery. Finding no reversible error, we affirm. As we did in Woods v. State, 98-1955, ___ So.2d ___, 1999 WL 162971 (Fla. 1st DCA March 26, 1999), we certify the following question:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.